                             Case 1:20-cv-02507-KHP Document 39 Filed 01/25/21 Page 1 of 1

    HENRY L. KIM*
    CELINA M. CHO**                                                                                                        NY Office:
    JOSHUA S. LIM*                                                                                        164-01 Northern Boulevard
    KENDAL SIM*                                                                                                             2nd Floor
    SEOKCHAN (SEAN) KWAK*                                                                                        Flushing, NY 11358
    NICHOLAS J. DUBOIS*                                                                                             T: 718.539.7400
    SHAWN S. LEIGH***                                                                                               F: 917.463.1590
    JOHN CHEN*

    _______________________                                                                              _______________________
                                            460 Bergen Boulevard, Suite 305, Palisades Park, NJ 07650        Reply to NJ Address only
     *   Admitted in NJ & NY
     ** Admitted in AZ only                            T: 201.585.7400 F: 201.585.7422
     *** Admitted in NJ, NY and TX


                                                              January 22, 2021
               Via ECF only
               United States District Court
               Southern District of NewYork
               ATTN: HON. JESSE M. FURMAN, U.S.D.J.
               40 Centre Street, Room 2202
               New York, New York 10007

                         RE:         VILLEGAS et al. v. CARIBBEAN PRODUCE, INC., et al.
                                     CASE NO.: 20-cv-02507-JMF
                                     REQUEST FOR EXTENTION OF TIME TO FILE

               Dear Judge Furman:

                       As you are aware, this office represents the defendants in the above-referenced FLSA
               action. I write with the consent of Plaintiffs’ counsel to request a brief extension of the deadline to
               submit the parties’ FLSA Settlement Agreement and Motion for Judicial Approval. The reason for
               this request is because counsel for each side are still in the process of collecting signatures from
               their respective clients. We anticipate having a fully executed agreement ready to be filed with the
               Court on or before January 29, 2021.
                         Thank you for your time and consideration of this request.
                                                                    Respectfully submitted,



Application GRANTED nunc pro tunc. The                              Seokchan Kwak
Clerk of Court is directed to terminate ECF
No. 33. SO ORDERED.




                                        January 25, 2021
